Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 1 of 14 Page ID #:1



 1 HEDIN HALL LLP
   Frank S. Hedin (Bar No. 291289)
 2 Four Embarcadero Center, Suite 1400
   San Francisco, California 94104
 3 Telephone: + 1 (415) 766-3534
   Facsimile: + 1 (415) 402-0058
 4 Email: fhedin@hedinhall.com

 5 BURSOR & FISHER, P.A.
   L. Timothy Fisher (SBN 191626)
 6 1990 North California Blvd., 940
   Walnut Creek, California 94596
 7 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 8 Email: ltfisher@bursor.com

 9 Counsel for Plaintiff and the Putative Class

10
                            UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
13 SHANNON SENSIBAUGH,                              Case No. _______________
   individually and on behalf of all others
14 similarly situated,
                                                    CLASS ACTION
15          Plaintiff,
16 v.                                               CLASS ACTION COMPLAINT
17 EF EDUCATION FIRST, INC.,

18          Defendant.

19         Plaintiff Shannon Sensibaugh, individually and on behalf of all others similarly
20 situated, complains and alleges as follows based on personal knowledge as to herself,

21 on the investigation of her counsel, and on information and belief as to all other matters.

22 Plaintiff believes that substantial evidentiary support exists for the allegations set forth

23

24

25    CLASS ACTION COMPLAINT                               Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 2 of 14 Page ID #:2



 1 in this complaint, and that a reasonable opportunity for discovery will reveal such

 2 evidence.

 3                                 NATURE OF ACTION

 4         1.    Plaintiff brings this Class Action Complaint for legal and equitable

 5 remedies resulting from the illegal actions of EF Education First, Inc. (“Defendant”) in

 6 sending automated text message advertisements to her cellular telephone and the

 7 cellular telephones of numerous other individuals across the country, in clear violation

 8 of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).
 9                             JURISDICTION AND VENUE

10         2.    The Court has subject-matter jurisdiction over this action pursuant to 28

11 U.S.C. § 1331 and 47 U.S.C. § 227.
12         3.    Personal jurisdiction and venue are proper because Defendant is

13 incorporated in California, by way of Articles of Incorporation that identify an address

14 for Defendant in Santa Barbara, California, which is within this District.
15                                         PARTIES

16         4.    Plaintiff is an individual and a “person” as defined by 47 U.S.C. § 153(39).

17 Plaintiff is, and at all times mentioned herein was, a resident and citizen of Florida.

18         5.    Defendant EF Education First, Inc. is an international education company

19 that specializes in language training, educational travel, academic degree programs,

20 and cultural exchange. Founded in Sweden in 1965, today EF has approximately

21 52,000 employees in 116 countries. Defendant is organized and incorporated under

22 the laws of California. Defendant is a “person” as defined by 47 U.S.C. § 153(39).

23

24

25    CLASS ACTION COMPLAINT                    2         Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 3 of 14 Page ID #:3



 1          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

 2         6.    In 1991, faced with a national outcry over the volume of robocalls being

 3 received by American consumers, Congress enacted the TCPA to address certain abuse

 4 telecommunications practices.

 5         7.    The TCPA prohibits, inter alia, making any telephone call to a cellular

 6 telephone using a “prerecorded or artificial voice” or an “automatic telephone dialing

 7 system” (“ATDS” or “autodialer”) absent an emergency purpose or the “express

 8 consent” of the party called. The TCPA further provides that any text message
 9 constituting an “advertisement” or “telemarketing” message within the meaning of the

10 TCPA requires the sender to acquire the recipient’s “prior express written consent”

11 before initiating such a message via an autodialer.
12         8.    According to findings by the Federal Communication Commission

13 (“FCC”), which is vested with authority to issue regulations implementing the TCPA,

14 autodialed calls and text messages are prohibited because receiving them is a greater
15 nuisance and more invasive than receiving live or manually dialed telephone

16 solicitations. The FCC also recognized that wireless customers are charged for such

17 incoming calls and texts whether they pay in advance or after the minutes are used.

18 Moreover, because cellular telephones are carried on their owners’ persons, unsolicited

19 calls and texts transmitted to such devices via an autodialer are distracting and

20 aggravating to their recipients and intrude upon their recipients’ seclusion.

21         9.    To state a cause of action for violation of the TCPA, a plaintiff need only

22 set forth allegations demonstrating that the defendant “called a number assigned to a

23 cellular telephone service using an automatic dialing system or prerecorded voice.”

24

25    CLASS ACTION COMPLAINT                   3         Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 4 of 14 Page ID #:4



 1 Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff’d,

 2 755 F.3d 1265 (11th Cir. 2014).

 3               FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

 4         10.    Plaintiff was at all times mentioned herein the subscriber of the cellular

 5 telephone number (772) ***-1529 (the “1529 Number”). The 1529 Number is, and at

 6 all times mentioned herein was, assigned to a cellular telephone service as specified in

 7 47 U.S.C. § 227(b)(1)(A)(iii).

 8         11.    During the preceding four years, Defendant transmitted, by itself or

 9 through an intermediary or intermediaries, multiple text messages to Plaintiff’s 1529

10 Number and at least one text message (that was identical to or substantially the same

11 as those received by Plaintiff) to each member of the putative Class. All of the subject
12 text messages sent to Plaintiff and the members of the putative Class constituted

13 “advertisements” or “telemarketing” messages within the meaning of the TCPA and its

14 implementing regulations because each such message was aimed at promoting the
15 commercial availability of Defendant’s products and services and ultimately selling

16 such products and services. Defendant offered such products and services for sale to

17 Plaintiff and the members of the putative class for the purpose of deriving commercial

18 profit from the purchase of any such products or services ultimately made by Plaintiff.

19         12.    All of the subject text messages received by Plaintiff and the members of

20 the putative Class were transmitted by or on behalf of Defendant without the requisite

21 prior “express written consent” of Plaintiff or any member of the putative Class.

22         13.    For example, on or about January 6, 2020, Defendant transmitted or

23 caused to be transmitted, by itself or through an intermediary or intermediaries, and

24

25    CLASS ACTION COMPLAINT                   4         Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 5 of 14 Page ID #:5



 1 without Plaintiff’s prior “express written consent,” a text message to the 1529 Number

 2 that stated as follows:

 3               EF Ultimate Break: Our Year of You Sale ends Thursday.
                 Don't     miss     the   best   trip   deals  of    2020:
 4               https://efultimatebreak.com/yearofyou.    Txt  stop    to
                 unsubscribe.
 5
     The link in the above-depicted text message redirected to a website operated and
 6
     maintained by or on behalf of Defendant, where Defendant sells its products and
 7
     services to consumers for commercial profit.
 8
           14.   Each unsolicited text message sent by or on behalf of Defendant to
 9
     Plaintiff’s 1529 Number originated from the telephone number 32891, which is a
10
     dedicated SMS short code leased or owned by or on behalf of Defendant that Defendant
11
     uses to transmit text messages to consumers en masse, in an automated fashion and
12
     without human intervention.
13
           15.   Because Plaintiff’s cellular phone alerts her whenever she receives a text
14
     message, each unsolicited text message transmitted by or on behalf of Defendant to
15
     Plaintiff’s 1529 Number invaded Plaintiff’s privacy and intruded upon Plaintiff’s
16
     seclusion upon receipt.
17
           16.   All telephone contact by Defendant or affiliates, subsidiaries, or agents of
18
     Defendant to Plaintiff's 1529 Number and to the numbers belonging to the unnamed
19
     Class members occurred using an "automatic telephone dialing system" as defined by
20
     47 U.S.C. § 227(b)(1)(A). Specifically, Defendant utilized an "automatic telephone
21
     dialing system" because all such text messages were sent from a dedicated SMS short
22
     code used for the exclusive purpose of transmitting text messages to consumers en
23
     masse; because the subject text messages contained the same or substantially the same
24

25    CLASS ACTION COMPLAINT                   5         Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 6 of 14 Page ID #:6



 1 generic, pro forma content; because the dialing equipment utilized by or on behalf of

 2 Defendant to send such messages includes features substantially similar to a predictive

 3 dialer, inasmuch as it is capable of making or initiating numerous calls or texts

 4 simultaneously (all without human intervention); and because the hardware and

 5 software used by or on behalf of Defendant to make or initiate such messages have the

 6 capacity to store, produce, and dial random or sequential numbers, and to receive and

 7 store lists of telephone numbers, and to then dial such numbers, en masse, in an

 8 automated fashion without human intervention.
 9         17.   And indeed, Defendant actually transmitted the text messages at issue in

10 this case to Plaintiff and all other putative Class members in an automated fashion and

11 without human intervention, with hardware and software that received and stored
12 telephone numbers and then automatically dialed such numbers.

13         18.   Neither Plaintiff, nor any other member of the putative Class, provided

14 their prior “express written consent” to Defendant or any affiliate, subsidiary, or agent
15 of Defendant to transmit the subject text message advertisements to the 1529 Number

16 or to any other Class member’s cellular telephone number by means of an “automatic

17 telephone dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A).

18         19.   None of Defendant’s text messages to the 1529 Number or to any putative

19 Class member’s cellular telephone number was sent for an emergency purpose.

20                                 CLASS ALLEGATIONS

21         20.   Class Definition. Plaintiff brings this civil class action on behalf of herself

22 individually and on behalf of all other similarly situated persons as a class action

23

24

25    CLASS ACTION COMPLAINT                    6          Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 7 of 14 Page ID #:7



 1 pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to

 2 represent is comprised of and defined as follows:

 3                All persons in the United States who, at any time between the
                  four years preceding the filing of this action and the present:
 4
                  (1) subscribed to a cellular telephone service;
 5
                  (2) received, at the telephone number assigned to such
 6                    service, at least one text message sent by or on behalf of
                      Defendant using the same or substantially the same
 7                    dialing technology that Defendant used to transmit the
                      subject text messages to Plaintiff; and
 8
                  (3) for whom Defendant lacks any record establishing the
 9                    person’s provision of “express written consent” to receive
                      such message(s) prior to the initiation of such message(s).
10
           21.    Excluded from the class are Defendant, its officers and directors, members
11
     of the immediate families of the foregoing, legal representatives, heirs, successors, or
12
     assigns of the foregoing, and any entity in which Defendant has a controlling interest.
13
           22.    Plaintiff reserves the right to modify the definition of the Class (or add
14
     one or more subclasses) after further discovery.
15
           23.    Plaintiff and all Class members have been impacted and harmed by the
16
     acts of Defendant or its affiliates, agents, or subsidiaries acting on its behalf.
17
           24.    This Class Action Complaint seeks injunctive relief and monetary
18
     damages.
19
           25.    Defendant or any affiliates, subsidiaries, or agents of Defendant have
20
     acted on grounds generally applicable to the Class, thereby making final injunctive
21
     relief and corresponding declaratory relief with respect to the Class as a whole
22
     appropriate. Moreover, on information and belief, Plaintiff alleges that the TCPA
23

24

25    CLASS ACTION COMPLAINT                      7         Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 8 of 14 Page ID #:8



 1 violations complained of herein are substantially likely to continue in the future if an

 2 injunction is not entered.

 3         26.    This action may properly be brought and maintained as a class action

 4 pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies

 5 the numerosity, typicality, adequacy, commonality, predominance, and superiority

 6 requirements.

 7         27.    On application by Plaintiff’s counsel for class certification, Plaintiff may

 8 also seek certification of subclasses in the interests of manageability, justice, or judicial
 9 economy.

10         28.    Numerosity. The number of persons within the Class is substantial,

11 believed to amount to thousands of persons dispersed throughout the United States. It
12 is, therefore, impractical to join each member of the Class as a named plaintiff. Further,

13 the size and relatively modest value of the claims of the individual members of the

14 Class renders joinder impractical. Accordingly, utilization of the class action
15 mechanism is the most economically feasible means of determining and adjudicating

16 the merits of this litigation.

17         29.    Typicality. Plaintiff received at least one text message from Defendant

18 that originated from the telephone number 32891, and Defendant lacks any record

19 establishing Plaintiff’s prior “express written consent” to receive any such messages

20 within the meaning of the TCPA. Consequently, the claims of Plaintiff are typical of

21 the claims of the members of the Class, and Plaintiff’s interests are consistent with and

22 not antagonistic to those of the other Class members she seeks to represent. Plaintiff

23

24

25    CLASS ACTION COMPLAINT                     8         Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 9 of 14 Page ID #:9



 1 and all members of the Class have been impacted by, and face continuing harm arising

 2 out of, Defendant’s TCPA-violative misconduct as alleged herein.

 3         30.   Adequacy. As the proposed Class representative, Plaintiff has no interests

 4 adverse to or which conflict with the interests of the absent members of the Class, and

 5 she is able to fairly and adequately represent and protect the interests of such a Class.

 6 Plaintiff has raised viable statutory claims of the type reasonably expected to be raised

 7 by members of the Class and will vigorously pursue these claims. If necessary as the

 8 litigation (including discovery) progresses, Plaintiff may seek leave to amend this Class
 9 Action Complaint to modify the Class definition set forth above, add additional Class

10 representatives, or assert additional claims.

11         31.   Competency of Class Counsel. Plaintiff has retained and is represented

12 by experienced, qualified, and competent counsel committed to prosecuting this action.

13 Plaintiff’s counsel are experienced in handling complex class action claims, including

14 in particular claims brought under the TCPA (as well as other consumer protection and
15 data-privacy statutes).

16         32.   Commonality and Predominance. There are well-defined common

17 questions of fact and law that exist as to all members of the Class and predominate over

18 any questions affecting only individual members of the Class. These common legal

19 and factual questions, which do not vary from Class member to Class member and may

20 be determined without reference to the individual circumstances of any Class member,

21 include (but are not limited to) the following:

22

23

24

25    CLASS ACTION COMPLAINT                   9         Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 10 of 14 Page ID #:10



 1               a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant sent

 2                  text message advertisements to Plaintiff’s and Class members’ cellular

 3                  telephones;

 4               b) Whether such text messages were sent using an “automatic telephone

 5                  dialing system”;

 6               c) Whether Defendant can meet its burden to show that it (or any disclosed

 7                  affiliate, subsidiary, or agent of Defendant acting on its behalf) obtained

 8                  prior “express written consent” within the meaning of the TCPA to

 9                  transmit the subject text messages to the recipients of such messages,

10                  assuming such an affirmative defense is timely raised;

11               d) Whether Defendant or any affiliates, subsidiaries, or agents of Defendant

12                  should be enjoined from engaging in such conduct in the future.

13         33.      Superiority. A class action is superior to other available methods for the

14 fair and efficient adjudication of this controversy because the prosecution of individual
15 litigation on behalf of each Class member is impracticable. Even if every member of

16 the Class could afford to pursue individual litigation, the court system could not;

17 multiple trials of the same factual issues would magnify the delay and expense to all

18 parties and the court system. Individualized litigation would also present the potential

19 for varying, inconsistent or contradictory judgments. By contrast, the maintenance of

20 this action as a class action, with respect to some or all of the issues presented herein,

21 presents few management difficulties, conserves the resources of the parties and the

22 court system and protects the rights of each member of the Class. Plaintiff anticipates

23 no difficulty in the management of this action as a class action. Class wide relief is

24

25    CLASS ACTION COMPLAINT                     10         Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 11 of 14 Page ID #:11



 1 essential to compel compliance with the TCPA and thus protect consumers’ privacy.

 2 The interests of Class members in individually controlling the prosecution of separate

 3 claims is small because the statutory damages recoverable in an individual action for

 4 violation of the TCPA are likewise relatively small. Management of these claims is

 5 likely to present significantly fewer difficulties than are presented in many class actions

 6 because the text messages at issue are all automated and because Defendant lacks any

 7 record reflecting that it obtained the requisite consent from any Class member to be

 8 sent such messages. Class members can be readily located and notified of this class
 9 action by reference to Defendant’s records and, if necessary, the records of Defendant’s

10 affiliates, agents, or subsidiaries and cellular telephone providers.

11         34.    Additionally, the prosecution of separate actions by individual Class

12 members would create a risk of multiple adjudications with respect to them that would,

13 as a practical matter, be dispositive of the interests of other members of the Class who

14 are not parties to such adjudications, thereby substantially impairing or impeding the
15 ability of such nonparty Class members to protect their interests. The prosecution of

16 individual actions by Class members could also establish inconsistent results and/or

17 establish incompatible standards of conduct for Defendant.

18                               CLAIM FOR RELIEF
                            VIOLATION OF THE TELEPHONE
19                           CONSUMER PROTECTION ACT
                                   (47 U.S.C. § 227)
20
           35.    Plaintiff incorporates by reference the foregoing paragraphs of this Class
21
     Action Complaint as if fully stated herein.
22
           36.    Plaintiff and each member of the Class received at least one text message
23
     sent by or on behalf of Defendant during the class period. All such messages sent to
24

25    CLASS ACTION COMPLAINT                   11         Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 12 of 14 Page ID #:12



 1 Plaintiff and the members of the proposed Class promoted the sale of Defendant’s

 2 goods or services or the commercial availability of goods or services sold by

 3 Defendant;     consequently,   all   such   messages     constituted   “advertising”   or

 4 “telemarketing” material within the meaning of the TCPA and its implementing

 5 regulations. Additionally, all such messages were sent via the same dialing technology,

 6 which qualified as an ATDS within the meaning of the TCPA, as evidenced by the

 7 generic nature of the text messages, the use of a dedicated telephone number to transmit

 8 each such message, and the capacities, capabilities, and features of the dialing
 9 technology at issue, as alleged above.

10         37.   Neither Plaintiff nor any other member of the Class provided Defendant

11 his or her prior “express written consent” within the meaning of the TCPA to receive
12 the autodialed text message advertisements at issue in this case.

13         38.   Defendant’s use of an ATDS to transmit the subject text message

14 advertisements to telephone numbers assigned to a cellular telephone service, including
15 to Plaintiff’s 1529 Number and the numbers of all members of the proposed Class,

16 absent the requisite prior “express written consent,” as set forth above, constituted

17 violations of the TCPA by Defendant, including but not limited to violations of 47

18 U.S.C. § 227(b)(1)(A)(iii).

19         39.   Plaintiff and all Class members are entitled to, and do seek, an award of

20 $500.00 in statutory damages for each such violation of the TCPA committed by or on

21 behalf of Defendant (or $1,500.00 for any such violations committed willfully or

22 knowingly) pursuant to 47 U.S.C. § 227(b)(3).

23

24

25    CLASS ACTION COMPLAINT                   12         Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 13 of 14 Page ID #:13



 1        40.    Plaintiff, individually and on behalf of the putative Class, seeks an award

 2 of attorneys’ fees and costs to Plaintiff’s counsel pursuant to Federal Rule of Civil

 3 Procedure 23.

 4                                PRAYER FOR RELIEF

 5        WHEREFORE, Plaintiff Shannon Sensibaugh prays for relief and judgment in

 6 favor of herself and the Class as follows:

 7        A.     Injunctive relief sufficient to ensure Defendant refrains from violating the

 8 TCPA in the future;
 9        B.     Statutory damages of $500.00 for herself and each Class member for each

10 of Defendant’s violations of 47 U.S.C. § 227(b)(1) (or $1,500.00 for each such

11 violation to the extent committed willfully or knowingly);
12        C.     An Order certifying this action to be a proper class action pursuant to

13 Federal Rule of Civil Procedure 23, establishing an appropriate Class and any

14 Subclass(es) the Court deems appropriate, finding that Plaintiff is a proper
15 representative of the Class, and appointing the attorneys representing Plaintiff as

16 counsel for the Class; and

17        D.     An award of attorneys’ fees and costs to Plaintiff’s counsel, payable from

18 any class-wide damages recovered by the Class, pursuant to Federal Rule of Civil

19 Procedure 23.

20                              DEMAND FOR JURY TRIAL

21        On behalf of herself and all others similarly situated, Plaintiff demands a trial by

22 jury pursuant to Federal Rule of Civil Procedure 38(b) on all claims and issues so

23 triable.

24

25    CLASS ACTION COMPLAINT                    13        Civil Case No.: _____________
26
Case 2:20-cv-01068-MWF-PVC Document 1 Filed 02/02/20 Page 14 of 14 Page ID #:14


     Dated: February 2, 2020           HEDIN HALL LLP
 1
                                       By:     /s/ Frank S. Hedin            .
 2                                                 Frank S. Hedin
 3                                     Frank S. Hedin (Bar No. 291289)
                                       HEDIN HALL LLP
 4                                     Four Embarcadero Center, Suite 1400
                                       San Francisco, California 94104
 5                                     Telephone: + 1 (415) 766-3534
                                       Facsimile: + 1 (415) 402-0058
 6                                     Email: fhedin@hedinhall.com
 7                                     BURSOR & FISHER, P.A.
                                       L. Timothy Fisher (SBN 191626)
 8                                     1990 North California Blvd., 940
                                       Walnut Creek, California 94596
 9                                     Telephone: (925) 300-4455
                                       Facsimile: (925) 407-2700
10                                     Email: ltfisher@bursor.com
11                                     Counsel for Plaintiff and the Putative Class
12

13

14
15

16

17

18

19

20

21

22

23

24

25    CLASS ACTION COMPLAINT              14         Civil Case No.: _____________
26
